image011.jpg [image011.jpg] 
TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE
THIS TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is
made and entered into between Yazid Tohme (“Executive”) and FARO Technologies,
Inc. (“FARO” or the “Company”) (together, the “Parties”).
RECITALS
WHEREAS, Executive has been employed “at will” as FARO’s Chief Research &
Development Officer since 2011; and
WHEREAS, it has been decided that Executive will be separated from his
employment effective October 30, 2020 (the “Separation Date”); and
WHEREAS, in connection with Executive’s separation from the Company, in order to
promote a smooth and amicable transition of duties, to confirm the terms of
Executive’s separation from employment and to settle, release and discharge,
with prejudice, any and all claims Executive has or may have against the
Released Parties (defined in Paragraph 3(a) below), including but not limited to
those arising or which may be arising out of Executive’s employment with and/or
separation of employment from the Company, the Company has decided to offer
Executive the severance pay and other consideration decided herein, conditioned
upon Executive’s terms and conditions described in this Agreement.
NOW, THEREFORE, in consideration of the mutual commitments set forth in this
Agreement, and intending to be legally and forever bound, the Parties therefore
understand and agree as follows:
TERMS
1.Separation of Employment; Transition Period Preceding Separation; Resignation
from Roles.
(a) Executive understands that his employment with the Company will end on the
Separation Date (defined above) and that, except as expressly provided within
this Agreement, all of the Company’s duties and obligations to Executive,
whether by written agreement, plan, policy, practice or otherwise, are and will
be completely extinguished as of his Separation Date. Notwithstanding the
foregoing, Executive agrees that, effective as of August 28, 2020 and continuing
through his Separation Date (the “Transition Period”), Executive will not be
required to report to work (whether physically or virtually) but must remain
reasonably available to respond to questions from the Company, during which
period of time he will continue to receive his regular base pay and benefits
from the Company. Executive agrees that, following his Separation Date, he has
no further right to any salary or employee benefits provided by Company and/or
any of the other Released Parties including, without limitation, under any
health benefit and/or any other employee benefit plans. Executive also agrees
that the Severance Payment provided under this Agreement does and will not
extend his service beyond his Separation Date or increase any amounts due to him
under any benefit plans of the Company and/or any other Released Parties.
(b) Executive affirms that, effective as of August 28, 2020 (the “Resignation
Date”), he resigns from any and all positions he may have held with the Company
as an officer or director, and agrees to provide full cooperation in taking all
necessary steps in effectuating such resignation(s), including but not limited
to, promptly executing and delivering official written resignations from such
officer or director positions to the appropriate party upon the Company’s
request. After the Resignation Date, Executive will no longer be authorized or
permitted to incur any expenses, obligations or liabilities on behalf of the
Company.
(c) Executive agrees that his duties and obligations remaining to the Company
through the Transition Period will end as of his Separation Date, with the
exception of those obligations stated herein,
         

--------------------------------------------------------------------------------



otherwise required by law and/or set forth in the Patent and Confidentiality
Agreement, and the Non-Competition and Non-Solicitation Addendum he signed as a
condition to employment (the “Covenant Agreements”), as amended in Section 10
herein.
Acknowledgment of Receipt of All Previous Pay and Benefits; No Work-Related
Injuries; No Harassment; and No Other Amounts Due.
(a)As of the date he signs this Agreement, Executive agrees he been paid in
full, less all applicable federal, state and local employment and income taxes
and other required or elected withholdings, for all wages he earned up to and
including his Separation Date and for all other remuneration of any kind
accrued, owed or otherwise due to him under any Company policy, plan, practice,
program, arrangement and/or agreement, including but not limited to overtime
pay, bonuses, commissions, incentive compensation, and paid time off.
(b)Executive confirms that he has not sustained any work-related injuries and,
to the best of his knowledge, has not contracted any occupational diseases,
except to the extent he has previously filed any claims alleging any
work-related injury or illness, if any. Executive also agrees that he has
previously been provided all family, medical and disability leave and/or other
benefits to which he were ever entitled under federal, state or local family,
medical and disability accommodations laws, including any right to reinstatement
upon the conclusion of any period of leave, if any. Executive affirms that he is
not aware of, has not engaged in, and has not witnessed any discrimination,
harassment or retaliation of any nature towards any individual during his
employment with the Company, has not witnessed any unlawful or fraudulent
conduct of any nature by anyone at the Company, and has himself not engaged in
or experienced any such wrongful, unlawful, discriminatory, retaliatory or
fraudulent conduct.
(c)Executive understands he will receive payment for all reimbursable
out-of-pocket eligible business expenses in accordance with Company policies or
practices, provided that he submits the same by the close of business on his
Separation Date. Reimbursement for all eligible business expenses shall be made
in a timely manner following your submission of the same, in accordance with
regular Company timelines for expense processing and all applicable laws.
(d)Executive understands that, except as provided for in this Agreement, the
Company and all other Released Parties shall never be required to make any
further payment or provide any further benefit, for any reason whatsoever, to
him or any other person on his behalf regarding any claim, right or status
Executive may have arising on or before the Effective Date of this Agreement (as
defined in Paragraph 16(f), below).
2.Release of Claims and Covenant Not to Sue.
        (a) In exchange for the Company providing Executive with a Transition
Period before his Separation Date and for providing the additional consideration
as outlined in Section 6 of this Agreement, Executive, on his own behalf and on
behalf of his heirs, executors, personal representatives, administrators, agents
and assigns, forever waives, releases, gives up and discharges all waivable
claims, real or perceived, whether accrued or unaccrued, liquidated or
contingent, and now known or unknown, against the Company, its parent,
affiliated and related companies, all of its and their employee benefit plans
and trustees, fiduciaries, administrators, sponsors and parties-in-interest of
those plans, all of its and their past and present employees, managers,
directors, officers, administrators, shareholders, members, investors, agents,
attorneys, insurers, re-insurers and contractors acting in any capacity
whatsoever (whether individually or in an official capacity on behalf of the
Company), and all of its and their respective predecessors, heirs, personal
representatives, successors and assigns (collectively, the “Released Parties” as
used throughout this Agreement), based on, related to, or arising from any event
that has occurred before the date he signs this Agreement and based upon,
related to or arising out of or in any way concerning his employment with the
Company, the terms, conditions or privileges of his employment with the Company,
his separation from employment with the
Confidential Separation Agreement and General Release        Page 2

--------------------------------------------------------------------------------



Company, and any and all violations and/or alleged violations of federal, state
or local human rights laws, fair employment practices and/or other laws by any
of the Released Parties for any reason and under any legal theory including, but
not limited to, those arising or which may be arising under, as applicable,
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), the Age Discrimination in Employment Act (“ADEA”), the
Older Worker Benefit Protection Act (“OWBPA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Employee Polygraph Protection Act, the
Worker Adjustment and Retraining Notification Act (“WARN”), the Civil Rights Act
of 1991, the Family and Medical Leave Act (“FMLA”), the Fair Labor Standards Act
(“FLSA”), the Equal Pay Act of 1963 (“EPA”), the Lilly Ledbetter Fair Pay Act of
2010 (“Fair Pay Act”), the Genetic Information Nondiscrimination Act of 2008
(“GINA”), the Rehabilitation Act, the Employee Polygraph Protection Act, the
Electronic Communication Privacy Act, the Computer Fraud & Abuse Act, the Health
Insurance Portability & Accountability Act, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Occupational Safety and Health Act (“OSHA”),
the Sarbanes-Oxley Act of 2002, the Fair Credit Reporting Act (“FCRA”), the
National Labor Relations Act (“NLRA”), the Labor Management Relations Act
(“NLRA”), the Uniformed Services Employment and Reemployment Rights Act of 1994
(“USERRA”), the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986
and 1988), the Florida Civil Rights Act of 1992, the Florida Whistleblower
Protection Act, the Florida Equal Pay Act, the Florida Uniformed Service
Members’ Protection Act, the Florida National Reserves Act, the Florida Domestic
or Sexual Violence Leave Law, the Florida Minimum Wage Act, all Florida Wage and
Hour Laws, the Florida Civil Rights Act, Florida Statutes Chapters 440 or 448,
the Pennsylvania Wage Payment & Collection Law, the Pennsylvania Human Relations
Act, the Pennsylvania Labor Relations Act, the Pennsylvania Equal Pay Law, the
Pennsylvania Minimum Wage Act, the Pennsylvania Workers’ Compensation Act, and
all other federal, state or local laws, statutes, regulations, rules,
ordinances, or orders, as they may be amended. Executive also forever waives,
releases, discharges and gives up all claims, real or perceived and now known or
unknown, for breach of implied or express contract, breach of promise, breach of
the covenant of good faith and fair dealing, misrepresentation, negligence,
fraud, estoppel, defamation, libel, misrepresentation, intentional infliction of
emotional distress, violation of public policy, invasion of privacy, wrongful,
retaliatory or constructive discharge, assault, battery, false imprisonment,
negligence, and all other claims or torts arising under any federal, state, or
local law, regulation, ordinance or judicial decision, or under the United
States, Pennsylvania and Florida Constitutions.
(b) In further exchange for the Company providing Executive with the payments
described in this Agreement, Executive, on his own behalf and on behalf of his
heirs, executors, personal representatives, administrators, agents and assigns,
hereby waives and gives up any right to become, and promises not to agree to
become, a member or representative of any class, collective action, or group of
plaintiffs or other individuals in a lawsuit in which any claim is made against
the Company that is related in any way to Executive’s employment with the
Company, the benefits or attributes of that employment, or the termination of
that employment. Executive affirms that, to the best of his knowledge, he has
not become a member of and such putative or certified class, collective action,
multi-party action, or group claim, and agrees that if he learns he has been
made a member or representative of any such class, collective action,
multi-party action, or group claim, whether putative or certified, he will take
all appropriate steps to immediately leave or opt out of the class, collective
action, multi-party action, or group.
(c) Executive understands that the laws and actions described above give him
important remedies that relate to claims he has or may have arising out of or in
connection with his employment with, or separation from employment from, the
Company and agrees that he is freely and voluntarily giving up those remedies
and claims. By signing this Agreement, Executive agrees that he is
unconditionally waiving the right to proceed with discovery concerning any
released claim in any future litigation with any Released Party, if any.
Executive also agrees that he is fully releasing all claims for equitable,
punitive or other relief, attorney’s fees, and other fees and costs incurred up
to the date he signs this Agreement for any reason.
        (d) Executive represents and warrants that: (i) he is the lawful owner
of all claims released through this Agreement; (ii) he has the beneficial
interest in the payments and other benefits he will receive
Confidential Separation Agreement and General Release        Page 3

--------------------------------------------------------------------------------



under this Agreement; (iii) he has not assigned, and will not assign, any
interest in any claim released through this Agreement; (iv) he has not filed,
and is not and has not been subject to a voluntary or involuntary bankruptcy
petition in the past three (3) years; (v) he is not a debtor in any pending
bankruptcy case; (vi) no receiver, bankruptcy trustee or other third party may
assert a right to any claim released through this Agreement or the payments or
benefits to be tendered or provided under this Agreement. Executive agrees that
the foregoing representations and warranties shall survive the execution,
performance and consummation or termination of this Agreement. Executive also
agrees that he will fully indemnify and hold the Released Parties harmless for
any claims or damages, including attorneys’ fees, fines, costs, liquidated
damages and punitive damages asserted or awarded against any of the Released
Parties to the extent any of the foregoing representations and warranties is or
becomes untrue and, should it be determined that any bankruptcy trustee or other
third party has a right to the payment made to Executive under this Agreement,
Executive immediately will return to Company an amount equivalent to the full
after-tax value of the Severance Payment (as defined in Paragraph 6(a) below),
less Five Hundred and 00/100 Dollars ($500.00).
(e) Executive warrants that he does not have any complaint pending before any
federal, state or local court or arbitration panel concerning any Released
Party. Executive further agrees not to file a lawsuit against any of the
Released Parties in any federal, state or local court, or with any arbitration
panel, concerning any claim, demand, issue or cause of action released through
this Agreement, except to the extent specifically excluded below in Section 4
and its subparagraphs below. Should Executive file a lawsuit with any court or
arbitration panel concerning any claim, demand, issue, or cause of action waived
through this Agreement and not specifically excluded as described in Section 4
and its subparagraphs below, Executive agrees he will be responsible to pay the
legal fees and costs that the Released Parties incur defending that lawsuit.
Further, Executive agrees that nothing in this Agreement shall limit the right
of any court or arbitration panel to determine, in its sole discretion, that the
Released Parties are entitled to restitution, recoupment or set off of any
monies paid to Executive should the release of any claims under this Agreement
subsequently be found to be invalid.
3.Exclusions from Release of Claims and Covenant Not to Sue.
(a)Executive understands and agrees that nothing in this Agreement limits his
right to bring an action to enforce the terms of this Agreement.
(b)Executive understands and agrees that the Release contained in Section 3 and
its subparagraphs above does not include a waiver of any claims which cannot be
waived by law and does not include a waiver of any vested rights he may have in
any existing Company 401(k) plan nor will it preclude him from purchasing
continuation health benefits coverage for himself and/or his dependents under
the Company’s continuation health benefits policies to the extent he and his
dependents are otherwise eligible and for the period provided by law under
COBRA. The Company will continue to subsidize the Employer paid portion of
health benefit premiums under COBRA.
(c)Executive understands and agrees that nothing in this Agreement is intended
to or shall prevent, impede or interfere with his non-waivable right to file a
charge or complaint with the Equal Employment Opportunity Commission (“EEOC”),
the Occupational Safety and Health Review Commission (“OSH”), the National Labor
Relations Board (“NLRB”), the Securities and Exchange Commission (“SEC”), any
other federal agency, labor board or commission, any state or local fair
employment practices agency, or any other state or local agency, labor board or
commission (collectively, the “Government Agencies”). Executive also understands
that nothing in this Agreement in any way limits his ability to provide
information and/or documents to or otherwise communicate with any Government
Agencies, participate in any investigation of any Government Agencies, testify
or otherwise participate in any proceeding that may be conducted by any
Government Agencies concerning the Company’s past or future conduct, or engage
in any activities now or in the future that are protected under the
whistleblower statutes administered by OSH or any other Government Agencies
without notice to the Company. This Agreement further does not limit Executive’s
right to receive and fully retain a monetary reward from any
government-administered
Confidential Separation Agreement and General Release        Page 4

--------------------------------------------------------------------------------



whistleblower award or other incentive program for providing information
directly to any Government Agencies (such as those administered by the OSH or
the SEC); however, Executive understands and agrees he is waiving his right to
recover any money or share in or participate in any monetary award in connection
with or resulting from the prosecution of any charge, investigation or
proceeding.
(d)Executive understands and agrees that nothing in this Agreement prohibits him
from filing a claim to collect any unemployment compensation benefits available
to him under applicable state Unemployment Insurance Compensation law or from
collecting any award of benefits granted to him in accordance with that law.
(e)Executive understands and agrees that this Agreement does not limit any
statutory rights he may have to bring an action to challenge the terms of this
Agreement or contest the validity of the Release contained in this Agreement
under the ADEA or the OWBPA.
4.Non-Admission of Liability.
Executive agrees that this Agreement shall not in any way be construed as an
admission that any of the Released Parties owe Executive any money or have acted
wrongfully, unlawfully, or unfairly in any way towards him. In fact, Executive
understands that the Released Parties specifically deny that they have violated
any federal, state or local law or ordinance or any right or obligation that
they owe or might have owed to him at any time and maintain that they have at
all times treated him in a fair, lawful, non-discriminatory and non-retaliatory
manner.


5.Indemnification.
The Company shall to the fullest extent permitted by the Company’s articles of
incorporation or bylaws indemnify Tohme against any and all liabilities and
advance any and all reasonable expenses incurred thereby in any proceeding to
which Tohme is a party or in which Tohme is deposed to called to testify as
witness because of his performance of the Transition Duties, including without
limitation in connection with the transition of his duties as an officer or
director of any of the Company’s subsidiaries following the Resignation Date.
The rights of indemnification granted hereunder shall not be deemed exclusive of
any other rights to indemnification against liabilities or the advancement of
expenses which Tohme may be entitled under any written agreement, the Company’s
articles of incorporation, by laws, or otherwise.


6.Consideration to be Provided to Executive in Exchange for Release.
(a)In exchange for and in consideration of Executive’s promises set forth in
this Agreement, and contingent upon the Agreement’s Effective Date, Executive’s
continued compliance with the terms of this Agreement and all Covenant
Agreements, as well as Executive’s execution and non-revocation of the Release
attached hereto as Attachment A following his Separation Date, the Company
agrees to pay Executive the total gross amount equal to twelve (12) months of
Executive’s base salary in effect as of his Separation Date, less all applicable
federal, state and local employment and income taxes and other required or
elected withholdings (the “Severance Payment” for the “Severance Pay Period”).
Executive’s Severance Payment shall be tendered in substantially equivalent
installments, with the first installment being on the first practicable payroll
date in January 2021 and the remaining installments continuing consecutively
thereafter on the Company’s regularly-established pay dates until paid in full,
with such payments all being made no later than March 15, 2021.
Confidential Separation Agreement and General Release        Page 5

--------------------------------------------------------------------------------



(b)Executive agrees that the Transition Period and offer of the Severance
Payment as outlined above, both singularly and together, constitutes good and
adequate consideration in exchange for his promises herein and is, in addition
to anything of value to which he is presently entitled by virtue of any
understandings, agreements or contracts between himself and any of the Released
Parties, his employment with the Company and his separation from that
employment, and any of the Released Parties’ policies, practices, plans,
agreements or prior understandings with him, including but not limited to
compensation, vacation, bonus, severance, on-call, paid time off, commission,
incentive compensation, equity incentives, stock options, offer letters,
reassignment letters, employment agreements and any other fringe benefit plans,
policies or practices.
7.No Reliance Upon Verbal Representations.
Executive agrees that no promises, statements or inducements have been made
which caused him to sign this Agreement other than those expressly stated in
writing within this Agreement. Executive also agrees that he has signed this
Agreement with full knowledge of all rights that he may have, and he hereby
assumes the risk of any facts presently unknown to him or any mistake in fact.
8.No Right or Guarantee to Re-Employment or Reinstatement.
Executive understands the termination of his employment is permanent and the
Released Parties have not in any way guaranteed that he will be recalled,
rehired, reinstated or in any way retained by the Company. Executive also
understands that the Company and all of its related and affiliated companies
have no obligation, contractual or otherwise, to consider any employment
application he submits or to hire, rehire, retain, reinstate, reemploy or
consider him for hire, rehire, retention, reinstatement or reemployment, now or
ever in the future, either directly or indirectly, on a full-time, part-time, or
temporary basis or as an independent contractor or consultant.
9. Reference-Related Communications.
(a) Executive agrees that he will direct all reference-related inquiries in the
future exclusively to People Operations for confirmation only of his: (i) dates
of employment and (ii) employment position. Executive also agrees that, except
for the Company’s verbal confirmation of his dates of employment and position
title as expressly set forth above, the Released Parties will have no obligation
whatsoever to engage in any reference-related communications with his past,
existing or prospective employers unless compelled by a court order or other
legal process. Executive agrees that any statements made on social media by any
current or former employees or other representatives of the Company are not
official statements of reference by the Company and shall not be construed as
such.
(b) Notwithstanding the foregoing, Executive understands and agrees that the
Released Parties will remain free to internally communicate, to those with a
business need to know, any and all information concerning his employment history
with the Company.


10. Continuing Obligation Not to Use Any Confidential Information; and Return of
All Confidential Information and Other Company Property.
(a) Executive acknowledges and agrees that all confidential, proprietary, trade
secret and other business information belonging to the Company and/or the other
Released Parties (as those terms are defined within the Covenant Agreements, and
such definitions incorporated herein by reference), whether in tangible form or
otherwise, including all documents and records, whether printed, typed,
handwritten, videotaped, transmitted or transcribed on data files or on any
other type of media, and whether or not labeled or identified as confidential
and/or proprietary, made or compiled by Executive or made available to his
Confidential Separation Agreement and General Release        Page 6

--------------------------------------------------------------------------------



during his employment with the Company, is and remains the sole property of the
Company and the Released Parties which Executive shall not at any time use for
or disclose to any third party.
(b) Executive agrees that he has an obligation to and warrants that he will, no
later than his Separation Date, undertake a diligent search for, and return, all
originals and all copies of all documents and records made or compiled by him
and/or made available to him or provided to him during the period of his
employment with Company that contain confidential, proprietary, trade secret or
other business information belonging to the Company and/or any of the Released
Parties, whether printed, typed, handwritten, videotaped, transmitted or
transcribed on data files or on any other type of media and whether or not
labeled or identified as confidential, proprietary or trade secret. Executive
further represents and warrants that he has not previously destroyed any such
documents or information, will not destroy any such documents or information,
and will not retain any copies of any such documents or information in any
format for his own personal use or any other purposes for his own benefit or the
benefit of any third party.
(c) In addition to returning all originals and copies (in whatever format) of
all confidential, proprietary, trade secret or other business information
belonging to the Company and/or any of the Released Parties, Executive agrees
that he has an obligation to and warrants that, no later than his Separation
Date, he will return all other Company property and materials including, but not
limited to, credit cards, calling cards, keys, key fobs, identification badges,
files, records, product samples, marketing materials, computer disks, laptop
computers, tablets, printers, personal digital assistants, pagers, cellular
telephones and all associated accessories for technology (e.g. power cords,
mouse, etc.).
(d) To the extent that Executive transferred any confidential, proprietary,
trade secret or other business information belonging to the Company and/or any
of the Released Parties to any personal computer equipment or other personal
electronic storage devices, or uploaded or downloaded such information to any
cloud or other file sharing service to which Executive has or had access
(including but not limited to Dropbox or Dropbox Free), Executive warrants that,
no later than his Separation Date, he will return a true and correct electronic
copy of the same to the Company and otherwise properly dispose of such materials
and fully delete, appropriately remove and purge all electronic copies of the
same from his personal computer equipment, other personal electronic devices,
and any cloud or other file sharing service to which he had or has access in a
manner reasonably performed to effectively prevent the disclosure to any third
parties of any sensitive personal data and/or other confidential, proprietary,
trade secret or other business information belonging to the Company and/or any
of the Released Parties.
(e) Notwithstanding anything contained in this Agreement or the Covenant
Agreements, Executive understands that nothing shall preclude him from
disclosing or discussing any matter concerning the Company and/or the Released
Parties with any Governmental Agencies, whether voluntarily or pursuant to a
validly-served subpoena, as more specifically set forth in Paragraph 4(c)
hereof, and that nothing in this Agreement precludes him from disclosing or
discussing any factual information related to claims filed in civil courts or
administrative agencies involving sexual assault or abuse, sexual harassment,
and workplace harassment or discrimination based on sex or any other protected
status, to the extent such disclosures are otherwise permitted by law and not
subject to confidentiality restrictions. Furthermore, Executive understands
that, notwithstanding the non-disclosure obligations contained in the Covenant
Agreements, pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
nothing shall prohibit him from, and he will not be held criminally or civilly
liable under any federal or state trade secret law for, the disclosure of a
trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law; or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal and, in any such event, he may disclose the trade
secret to his attorney and use the trade secret information in the court
proceeding, provided he files any documents containing the trade secret under
seal and does not disclose the trade secret, except pursuant to court order.
Confidential Separation Agreement and General Release        Page 7

--------------------------------------------------------------------------------



11. Non-Disparagement.
Executive represents that he has not made, and agrees that he will not make, now
or ever in the future, publicly or privately, verbally or in writing, any false
or defamatory remarks about any of the Released Parties and/or the conduct,
operations or financial condition or business practices, policies or procedures
of the Released Parties to any third party, and that he has not and will not
make or solicit any comments, statements, or the like to the media or to others
that may be considered false or defamatory to or about any of the Released
Parties.
12. Cooperation.
(a) Executive agrees to continue to cooperate in good faith and to timely
respond to all requests from or inquiries by the Company or any of the other
Released Parties following his Separation Date for assistance and information in
connection with any matters or issues relating to or encompassed within his
former duties and responsibilities performed for the Company and/or any of its
related or affiliated companies, whether requests are made by telephone, email
or in-person meeting. Executive also agrees to cooperate in good faith with the
Company and all other Released Parties both during his Transition Period and
following his Separation Date to assist with any transition matters and with any
defense, prosecution or investigation concerning any actual or potential
litigation, arbitration or administrative proceeding in which he may be involved
or requested as a party, non-party or witness.(b) Executive understands and
agrees that he will not be entitled to any additional compensation for time
spent testifying as a witness in depositions, at trial, or during any other
hearing, nor shall he be entitled to compensation for any other time spent
responding to Company inquiries or requests for information, meeting with the
Company to provide information or assist with the orderly transition of his
former job duties, or meeting with the Company’s attorneys or other agents or
employees for investigatory interviews, fact gathering, or otherwise to prepare
for testimony during any proceeding, although should Executive be called to
testify as a witness before any tribunal or in any formal legal proceeding, he
will be reimbursed for the reasonable costs of all associated travel, parking,
and tolls supported by appropriate documentation promptly supplied to the
Company. In engaging in any assistance as described in this Paragraph 12(b),
Executive shall not act in or hold himself out to be in any employee-employer
relationship with the Company, and Executive agrees that such assistance shall
not make him in any way eligible to participate in any of the Company’s employee
benefit plans or programs.
13. Responsibility for Taxes.
Executive understands and agrees that he will be solely responsible for all of
his own individual tax liabilities and tax reporting obligations and
consequences arising under any federal, state, local or other withholding laws
or regulations, including without limitation, income, employment, social
security, or other taxes, which may result from the Severance Payment made to
him under this Agreement and holds and shall hold the Released Parties harmless
from and indemnifies them for any and all liabilities, costs, fines, interest or
penalties resulting from such laws or regulations. Additionally, Executive
agrees that the Released Parties shall not be required to pay any further sum to
him, even if his tax or withholding consequences are not foreseeable at the time
he signs this Agreement or are ultimately assessed in a manner which he does not
anticipate at the time he signs this Agreement. Executive agrees that he has not
been provided any advice by any of the Released Parties regarding the tax or
withholding consequences of any consideration provided under this Agreement
pursuant to any federal, state, local or other income or employment, social
security, or other tax or withholding laws or regulations.
14. Compliance with Section 409A.
The Parties agree that, to the extent applicable, this Agreement shall be
interpreted in accordance with, and each shall use their best efforts to achieve
timely compliance with, Section 409A and the Department of Treasury Regulations
and other interpretive guidance issued thereunder, including without
Confidential Separation Agreement and General Release        Page 8

--------------------------------------------------------------------------------



limitation any such regulations or other guidance that may be issued after the
Effective Date. Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that the payments or other benefits
provided hereunder may be subject to Section 409A, the Company reserves the
right (without any obligation to do so or to indemnify Executive for failure to
do so) to adopt such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(a) exempt any payments made under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (b) comply with the requirements of Section
409A.
15. Successors and Assigns.
Executive understands and agrees that he may not assign this Agreement, and that
it shall be binding upon himself and his heirs, administrators, representatives,
executors, and successors. Executive also understands and agrees that this
Agreement shall be freely assignable by the Company without restriction and
shall be deemed automatically assigned by the Company with his consent in the
event of any sale, merger, share exchange, consolidation or other business
reorganization. Executive acknowledges and agrees that this Agreement shall be
binding upon, and shall inure to the benefit of, the Company’s successors and
assigns.
16. Consultation with Counsel; Reasonable Time to Consider Agreement During
Review Period; Knowing and Voluntary Acceptance of this Agreement; Right and
Time to Revoke; and Effective Date. 
(a) Executive acknowledges that, through this writing, the Company has
recommended that he consult with an attorney of his own choosing before signing
this Agreement, that the time afforded to him to consider the terms of this
Agreement provides him with a full and fair opportunity to locate and thoroughly
discuss all aspects of his rights and this Agreement with an attorney to the
extent he elects to do so, and that he has, in fact, so consulted an attorney or
knowingly waived his right to consult an attorney.
(b) Executive understands that he has twenty-one (21) calendar days from his
receipt of this Agreement to consider its terms before signing it, except that
if the last day of that period ends on a Saturday, Sunday or holiday observed by
the Company, he shall have until the conclusion of the next immediate business
day (the “Review Period”). Executive also understands that he may use as much of
the Review Period as he wishes before signing this Agreement and that he may use
all of the Review Period. Executive agrees that any material or immaterial
changes to this Agreement made at any time will not restart the running of his
Review Period and that his right to accept the terms and benefits of this
Agreement will not extend beyond the expiration of the Review Period.
(c) Executive may accept this Agreement by sending a signed and dated original
to the Company by hand-delivery, first class U.S. mail, certified mail, or
overnight mail in a confidential envelope addressed to Katrona Tyrrell, Chief
People Officer, FARO Technologies, Inc., 250 Technology Park, Lake Mary, FL
32746, postmarked no later than the close of business on the last day of the
Review Period (but not before the Separation Date). Alternatively, due to the
COVID-19 pandemic, Executive may return a legible scan of his signed Agreement
by electronic mail to katrona.tyrrell@faro.com no later than the close of
business on the last day of his Review Period, and then also mail his signed
original Agreement to the Company by way of First Class U.S. Mail. To the extent
that he signs this Agreement and returns it to the Company before the expiration
of the Review Period, Executive warrants that he has voluntarily and knowingly
waived the remainder of the Review Period and agrees that his decision to accept
a shortened period of time was not induced by any of the Released Parties
through fraud, misrepresentation, a threat to withdraw the offer or alter the
offer prior to the expiration of the Review Period, or by providing different
terms to workers who sign releases before the expiration of such periods.
Confidential Separation Agreement and General Release        Page 9

--------------------------------------------------------------------------------



(d) Executive’s intentional action in signing, scanning and electronically
transmitting this Agreement shall be evidence of consent to be legally bound by
this Agreement and his agreement not to contest the admissibility or
enforceability of any electronically transmitted, scanned copy of this Agreement
or any counterpart thereof in any proceeding to enforce its terms. By signing
this Agreement, Executive also warrants that he has carefully read and fully
understands all of the terms and provisions of this Agreement, is physically and
mentally competent to execute this Agreement, and is knowingly and voluntarily
signing this Agreement of his own free will, act and deed. Executive further
warrants that he has made such investigation of the facts pertaining to this
Agreement and all matters contained herein as he deems necessary, desirable and
appropriate, and agrees that his Release provided for herein shall remain in all
respects effective and enforceable and not subject to termination or rescission
following the Effective Date of this Agreement by reason of any later discovery
of new, different or additional facts. Executive agrees that this Agreement may
be executed in counterparts, each counterpart may be considered an original but
both of them taken together shall constitute one single agreement.
(e) Executive understands that, following his execution of the Agreement, he
will have an additional period of seven (7) calendar days to revoke his
acceptance of this Agreement by delivering written notification of any such
revocation to the Company no later than the close of business on the seventh
(7th) calendar day after he signs it, except that if the last day of that period
falls on a Saturday, Sunday or holiday observed by Company, he will have until
the conclusion of the next immediate business day (the “Revocation Period”).
Written notification of revocation may be delivered by electronic mail to
Katrona Tyrrell, Chief People Officer, FARO Technologies, Inc., 250 Technology
Park, Lake Mary, FL 32746, at katrona.tyrrell@faro.com, provided that such
written notification of revocation must be received by Company no later than the
close of business on the last day of the Revocation Period to be effective. If
Executive timely revokes this Agreement during the Revocation Period, the
Agreement will not be effective and enforceable and he will not receive any of
consideration described in this Agreement.
(f) The “Effective Date” used throughout this Agreement means the first (1st)
calendar day after the Revocation Period expires, on which date the terms of
this Agreement shall be fully effective and enforceable provided that Executive
has not timely served a notice of revocation upon the Company prior to that
date.
17. Governing Law and Venue.
This Agreement shall in all respects be interpreted, enforced and governed under
the laws of the State of Florida, exclusive of any choice of law rules. Any
disputes concerning this Agreement shall be brought in, and the Parties hereby
consent to the personal jurisdiction of, the state and federal courts of the
State of Florida (to the extent that subject matter jurisdiction exists only).
18. Severability.
The terms of this Agreement are severable and shall be deemed to consist of a
series of separate covenants. Should any term of this Agreement be found,
declared or determined to be void, illegal, invalid or unenforceable by a court
of competent jurisdiction, that term shall be modified by the court to make it
enforceable and/or severed from this Agreement but all other terms shall remain
in full force and effect.
19. Proper Construction.
This Agreement shall not be construed against the Released Parties, and any
interpretation of this Agreement by the Released Parties shall be binding on the
Parties unless held by a court of competent jurisdiction to be arbitrary and
capricious.
Confidential Separation Agreement and General Release        Page 10

--------------------------------------------------------------------------------



20. Amendments.
This Agreement may be modified, altered or terminated only by an express written
agreement between the Company and Executive, which agreement must be signed by
Executive and a duly authorized representative of the Company, and expressly
reference and attach a copy of this Agreement to be effective.
21. Entire Agreement.
This Agreement, and its Attachment A, comprises the entire agreement between the
Parties and fully supersedes any and all prior agreements or understandings
between the Parties pertaining to Executive’s employment, although both Parties
agree that this Agreement does not and shall not be construed as altering,
modifying, and supplanting or in any way changing or affecting the continued
enforceability of the Covenant Agreements that Executive previously entered with
the Company, the terms of which Executive acknowledges and agrees remain fully
effective and enforceable except as expressly amended in Paragraph 10(e) hereof.
IN WITNESS WHEREOF, intending to be forever legally bound hereby, the Parties
have executed this Agreement, being eleven (11) pages in total length.
            


Dated: September 9, 2020  /s/ Yazid Tohme
            Yazid Tohme


            FARO TECHNOLOGIES, INC.


Dated: September 10, 2020  By: /s/ Katrona Tyrrell
             Katrona Tyrrell
             Chief People Officer 


























Confidential Separation Agreement and General Release        Page 11

--------------------------------------------------------------------------------



RELEASE
(to be signed after the Separation Date)


General Release and Covenant Not to Sue. In return for the consideration
described in the Transition and Separation Agreement (the “Agreement”) to which
this Release is attached, Executive, on his own behalf and on behalf of his
heirs, executors, personal representatives, administrators, agents and assigns,
forever waives, releases, gives up and discharges all waivable claims, real or
perceived, whether accrued or unaccrued, liquidated or contingent, and now known
or unknown, against the Company, its parent, affiliated and related companies,
all of its and their employee benefit plans and trustees, fiduciaries,
administrators, sponsors and parties-in-interest of those plans, all of its and
their past and present employees, managers, directors, officers, administrators,
shareholders, members, investors, agents, attorneys, insurers, re-insurers and
contractors acting in any capacity whatsoever (whether individually or in an
official capacity on behalf of the Company), and all of its and their respective
predecessors, heirs, personal representatives, successors and assigns
(collectively, the “Released Parties”), based on, related to, or arising from
any event that has occurred before the date he signs this Release and based
upon, related to or arising out of or in any way concerning his employment with
the Company, the terms, conditions or privileges of his employment with the
Company, his separation from employment with the Company, and any and all
violations and/or alleged violations of federal, state or local human rights
laws, fair employment practices and/or other laws by any of the Released Parties
for any reason and under any legal theory including, but not limited to, those
arising or which may be arising under, as applicable, Title VII of the Civil
Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”),
the Age Discrimination in Employment Act (“ADEA”), the Older Worker Benefit
Protection Act (“OWBPA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), the Employee Polygraph Protection Act, the Worker Adjustment and
Retraining Notification Act (“WARN”), the Civil Rights Act of 1991, the Family
and Medical Leave Act (“FMLA”), the Fair Labor Standards Act (“FLSA”), the Equal
Pay Act of 1963 (“EPA”), the Lilly Ledbetter Fair Pay Act of 2010 (“Fair Pay
Act”), the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the
Rehabilitation Act, the Employee Polygraph Protection Act, the Electronic
Communication Privacy Act, the Computer Fraud & Abuse Act, the Health Insurance
Portability & Accountability Act, the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Occupational Safety and Health Act (“OSHA”), the
Sarbanes-Oxley Act of 2002, the Fair Credit Reporting Act (“FCRA”), the National
Labor Relations Act (“NLRA”), the Labor Management Relations Act (“NLRA”), the
Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”),
the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986 and 1988), the
Florida Civil Rights Act of 1992, the Florida Whistleblower Protection Act, the
Florida Equal Pay Act, the Florida Uniformed Service Members’ Protection Act,
the Florida National Reserves Act, the Florida Domestic or Sexual Violence Leave
Law, the Florida Minimum Wage Act, all Florida Wage and Hour Laws, the Florida
Civil Rights Act, Florida Statutes Chapters 440 or 448, the Pennsylvania Wage
Payment & Collection Law, the Pennsylvania Human Relations Act, the Pennsylvania
Labor Relations Act, the Pennsylvania Equal Pay Law, the Pennsylvania Minimum
Wage Act, the Pennsylvania Workers’ Compensation Act, and all other federal,
state or local laws, statutes, regulations, rules, ordinances, or orders, as
they may be amended. Executive also forever waives, releases, discharges and
gives up all claims, real or perceived and now known or unknown, for breach of
implied or express contract, breach of promise, breach of the covenant of good
faith and fair dealing, misrepresentation, negligence, fraud, estoppel,
defamation, libel, misrepresentation, intentional infliction of emotional
distress, violation of public policy, invasion of privacy, wrongful, retaliatory
or constructive discharge, assault, battery, false imprisonment, negligence, and
all other claims or torts arising under any federal, state, or local law,
regulation, ordinance or judicial decision, or under the United States,
Pennsylvania and Florida Constitutions, and hereby waives and gives up any right
to become, and promises not to agree to become, a member or representative of
any class, collective action, or group of plaintiffs or other individuals in a
lawsuit in which any claim is made against the Company that is related in any
way to Executive’s employment with the Company, the benefits or attributes of
that employment, or the termination of that employment. Executive affirms that,
to the best of his knowledge, he has not become a member of and such putative or
certified class, collective action, multi-party action, or group claim, and
agrees that if he learns he has been made a member or representative of any such
class, collective action, multi-party action, or
Confidential Separation Agreement and General Release        Page 12

--------------------------------------------------------------------------------



group claim, whether putative or certified, he will take all appropriate steps
to immediately leave or opt out of the class, collective action, multi-party
action, or group.
Exclusions. Executive understands and agrees that nothing in this Release (a)
limits his right to bring an action to enforce the terms of this Release; (b)
waives any claims which cannot be waived by law, including any vested rights he
may have in any existing Company 401(k) plan nor will it preclude him from
purchasing continuation health benefits coverage for himself and/or his
dependents under the Company’s continuation health benefits policies to the
extent he and his dependents are otherwise eligible and for the period provided
by law under COBRA; (c) prevents him from filing a charge with, cooperating
with, providing information to, or testifying before any Government Agencies (as
defined within the Agreement), or retaining any monetary reward from any
government-administered whistleblower award or other incentive program for
providing information directly to any Government Agencies (such as those
administered by the OSH or the SEC), although Executive agrees he is waiving his
right to recover any money or share in or participate in any monetary award in
connection with or resulting from the prosecution of any charge, investigation
or proceeding; or (d) limits his statutory right to bring an action to contest
the validity of the Release under the ADEA or the OWBPA.
Consideration and Revocation Period. Executive acknowledges that he has been
given a period of at least twenty-one days to consider to accept the terms of
this Release, and, once he signs this Release, he will have an additional seven
(7) days in which to revoke his acceptance. To revoke acceptance of this
Release, Executive must follow the procedures outlined in the Agreement. If
Executive does not revoke his acceptance of this Release within the described
seven (7) day period, this Release will become fully effective and non-revocable
as of the eighth day following his signature.
EXECUTIVE ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS RELEASE WITH A FULL
AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. EXECUTIVE ALSO
REPRESENTS THAT HE WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS
OF THIS RELEASE BEFORE SIGNING BELOW AND HE SO CONSULTED AN ATTORNEY OR
KNOWINGLY WAIVED HIS RIGHT TO DO SO.\




Dated:    , 2020         
             Yazid Tohme


Confidential Separation Agreement and General Release        Page 13